Petition for Writ of Mandamus Denied and Memorandum Opinion filed
December 14, 2022.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-22-00915-CV



   IN RE GOOD HEARTS YOUTH AND FAMILY SERIVCES, INC.,
 TAELOR HARMON, ANGELA FACCIPONTE, AND JOYCE WATSON,
                        Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                             268th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 20-DCV-271311

                        MEMORANDUM OPINION

      On Tuesday, December 13, 2022, relators Good Hearts Youth and Family
Serivces, Inc., Taelor Harmon, Angela Facciponte, and Joyce Watson filed a
petition for writ of mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221;
see also Tex. R. App. P. 52. In the petition, relators ask this Court to compel the
Honorable O’Neil Williams, presiding judge of the 268th District Court of Fort
Bend County, to vacate the trial court’s December 8, 2022, oral denial of relators’
motion for continuance, order the trial court to continue trial for an adequate time
to allow relators to conduct the requested depositions made necessary by the facts
revealed in the September 2022 Innova records, or alternatively order the trial
court to compel the depositions before the current trial setting of December 14,
2022.

        Relators have not established that they are entitled to mandamus relief.
Accordingly, we deny relators’ petition for writ of mandamus.


                                       PER CURIAM

Panel consists of Justices Jewell, Bourliot, and Poissant.

Justice Jewell would grant temporary relief and request a response to the petition.




                                          2